                         United States District Court
                                   for the
                         Southern District of Florida

Capitol Specialty Insurance Corp.,    )
Plaintiff,                            )
                                      )
v.                                    )
                                      ) Civil Action No. 17-23329-Civ-Scola
Pablo Rubio Ortiz, by and through     )
his next friend and wife Beatriz Lara )
Corona, and others, Defendants.       )

        Order Adopting Magistrate’s Report And Recommendation
      This matter was referred to United States Magistrate Judge Edwin G.
Torres for a report and recommendation on the Defendant Venetian by Luxcom
LLC and Francisco Lara’s (collectively, “Luxcom”) motion for attorney’s fees and
costs (ECF No. 81). On January 15, 2019, Judge Torres issued a report,
recommending that the Court grant in part and deny in part the motion and
award the Luxcom attorney’s fees in the amount of $26,691. (Report &
Recommendations, ECF No. 98.) No objections have been filed and the time to
object has passed. Having considered Judge Torres’s report, the record, and
the relevant legal authorities, this Court finds Judge Torres’s report and
recommendation cogent and compelling.
      The Court affirms and adopts Judge Torres’s report and
recommendation (ECF No. 98). The Court grants in part Luxcom’s motion for
attorneys’ fees (ECF No. 81). Consistent with the report, the Court awards
$26,691 in attorneys’ fees to Luxcom to be paid by the Plaintiff, Capitol
Specialty Insurance Corp., with interest bearing from the date of this order.
      Done and ordered, in Chambers, in Miami, Florida, on January 30,
2019.




                                           Robert N. Scola, Jr.
                                           United States District Judge
